DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-23, drawn to a method of treating or preventing metastases in a patient with cancer, comprising administering a RICTOR inhibitor of formula I, formula II, formula III, or formula IV, classified in various subclasses of A61K31 depending upon the structure of the RICTOR inhibitor, e.g., A61K31/5377, A61K31/426, A61K31/496, etc.
II. Claims 9-16, drawn to a method of reducing resistance to an EGFR, ALK, or MET inhibitor in a cancer patient being administering the EGFR, ALK or MET inhibitor, comprising co-administering a RICTOR inhibitor of formula I, formula II, formula III, or formula IV and the EGFR, ALK, or MET inhibitor, classified in various subclasses of A61K31 depending upon both the structure of the RICTOR inhibitor and the structure of the EGFR, ALK, or MET inhibitor, e.g., A61K31/5377, A61K31/47, A61K31/506, etc.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of treating cancer patients with RICTOR inhibitors of formula I, formula II, formula III, or formula IV. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation, functions, or effects in so far as the method of invention I only requires administering a RICTOR inhibitor to a patient with cancer and has the claimed effect of reducing metastases, whereas the method of Invention II requires administering both a RICTOR inhibitor and an EGFR, ALK, or MET inhibitor to patients with cancer and has the claimed effect of reducing resistance to the EGFR, ALK, or MET inhibitor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Specifically, the inventions require completely different method steps and subject populations.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The distinct inventions require different, non-overlapping search strategies because a search for administering a compound of formula (I) to a cancer patient is completely different from the search required for administering a compound of formula (II) and an EGFR inhibitor to a cancer patient being administered the EGFR inhibitor;
B) Prior art applicable to one invention would not likely also be applicable to the other invention, e.g., prior art teaching administering a compound of formula (I) to a cancer patient would not necessarily be applicable to administering a compound of formula (I) to a cancer patient in combination with an EGFR inhibitor; and
C) The distinct inventions require different examination considerations under, inter alia, 35 U.S.C. 112, 1st Paragraph (Enablement), 35 U.S.C. 102, and 35 U.S.C. 103.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

ELECTION OF SPECIES I (Upon election of either of Group I or Group II)
This application contains claims directed to the following patentably distinct species of RICTOR inhibitor:
i) compounds of formula I
ii) compounds of formula II
iii) compounds of formula III
iv) compounds of formula IV
The species are independent or distinct because these species of RICTOR inhibitor have completely different, non-overlapping structures. This is clearly evident from their structural formulas, which are depicted below.

    PNG
    media_image1.png
    177
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    183
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    140
    186
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    111
    123
    media_image4.png
    Greyscale
.
These compounds having nothing whatsoever in common and are therefore patentably distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) Each species requires a completely different search strategy – there is no possible way to conduct a search that is generic to all of the claimed species;
B) Prior art applicable to one species will absolutely not also be applicable to the other species, e.g., prior art teaching compounds of formula I for the treatment of cancer will not be applicable to compounds of formula II, formula III, or formula IV for the treatment of cancer; and
C) The distinct species have a acquired a separate status in the art as evidenced by their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

ELECTION OF SPECIES II (Upon election of Group II)
Claim(s) 9 is/are generic to the following disclosed patentably distinct species: 
i) EGFR inhibitors
ii) ALK inhibitors
iii) MET inhibitors
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., chemical structures and mechanisms of action. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
NOTE: Applicant is further required to elect a specific, disclosed inhibitor of the elected species.  For example, if Applicant elects i) EGFR inhibitors, Applicant is required to further elect a specific EGFR inhibitor, e.g., afatinib.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping searches, e.g., the search for EGFR inhibitors, resistance mechanisms thereof, and their use in treating cancer is completely different from the search required for ALK inhibitors, resistance mechanisms thereof, and their use in treating cancer;
B) Prior art applicable to one species would not be applicable to other species, e.g., prior art teaching administering the EGFR inhibitor afatinib to a cancer patient would not at all be applicable to administering the ALK inhibitor crizotinib to a cancer patient; and
C) The distinct species have acquired a separate status in the art as evidenced by their different classifications based upon specific chemical structures of the inhibitor, e.g., the EGFR inhibitor afatinib is classified in A61K31/517 whereas the MET inhibitor cabozantinib is classified in A61K31/47.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629